TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2014



                                       NO. 03-14-00101-CV


                      The Texas Department of Public Safety, Appellant

                                                  v.

                                         J. W. D., Appellee




           APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the trial court’s order.

Therefore, the Court reverses the trial court’s order granting expunction and renders judgment

denying the petition to expunge records related to J.W.D.’s June 28, 2011 arrest. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.